Case 1:19-cv-07882-PKC Document 29 Filed 04/06/21 Page 1of1
Case 1:19-cv-07882-PKC Document 28 Filed 04/02/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
SHATIQUA HILL,
ORDER
Plaintiff,
Docket No. 19-cv-7882 (PKC)
-against-
CITY OF NEW YORK, e¢ al.,
Defendants.
x

CASTEL, U.S.D.J.

Pursuant to the Order of this Court granting Plaintiff’s motion for attorneys’ fees and
expenses with the modifications set forth therein, Plaintiff is awarded attorneys’ fees and expenses
totaling Fifty Thousand Six Hundred Fifty Seven USD ($50,657.00) to paid by Defendant City of
New York in accordance with the Judgment entered pursuant to Rule 68 of the Federal Rules of

Civil Procedure on March 3, 2020. (Docket # 17.)

SO ORDERED.

 

 

United States District Judge
Dated: New York, New York

Yo Z-2/

 
